Order entered December 6, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00755-CR
                                        No. 05-18-00756-CR
                                        No. 05-18-00757-CR
                                        No. 05-18-00758-CR

                                  KAMERON HALL, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
         Trial Court Cause Nos. F16-35022-H, F16-35023-H, F16-35024-H & F16-35025-H

                                             ORDER
          On August 17, 2018, deputy court reporter Karren Jones filed a letter, notifying the Court

that according to “Elite Document Services, the company doing the scanning [of the reporter’s

record] . . . the folder containing the transcript, including the original exhibits, was apparently

thrown away by the cleaning crew.” Ms. Jones stated the exhibits could be reproduced but that it

would take time. In light of this, we allowed Ms. Jones to file volumes 1 through 5 of the

reporter’s record on September 28, 2018. To date, however, none of the 120 exhibits have been

filed.
            We ORDER deputy court reporter Karren Jones to file, within FIFTEEN DAYS OF

THE DATE OF THIS ORDER, a supplemental reporter’s record containing the State’s 120

exhibits.




                                                /s/    CRAIG STODDART
                                                       JUSTICE